PER CURIAM
Defendant was convicted of, among other things, two counts of identity theft. The first count involved the possession of a driver’s license in the name of a fictitious person. The second count involved the possession of checks of a real person. The trial court sentenced defendant to consecutive terms of imprisonment for those two crimes based on a finding of defendant’s persistent involvement in similar offenses and that one crime created a risk of harm to a different victim than the other.
On appeal, defendant first contends that the trial court erred in imposing consecutive sentences because the first count, involving a fictitious identity, had only one victim. Defendant, however, did not preserve that argument, and we decline to consider it for the first time on appeal.
Defendant next argues that the trial court’s decision to impose consecutive sentences was based on findings that should have been determined by a jury, pursuant to Apprendi v. New Jersey, 530 US 466, 490, 120 S Ct 2348, 147 L Ed 2d 435 (2000), and Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004). He concedes that he did not advance that argument to the trial court, but argues that we nevertheless should consider it as plain error. We addressed, and rejected, the same “plain error” argument in State v. Fuerte-Coria, 196 Or App 170, 174, 100 P3d 773 (2004), rev den, 338 Or 16 (2005).
Affirmed.